Citation Nr: 1409070	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-18 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Decatur, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the claims for additional development in October 2011.  Following that development, the Veteran's claims were readjudicated and denial of the claims was confirmed in an April 2012 supplemental statement of the case.  The case was subsequently returned to the Board and the Veteran now continues his appeal.  


FINDINGS OF FACT

1.  Any back injury in service resolved with no residual disability at the time of separation; arthritis of the lumbar spine was not manifested in the first post-service year; and, the preponderance of the evidence fails to establish that the Veteran's current back disorder is etiologically related to his service, to include a purported in-service motor vehicle accident (MVA).

2.  Hypertension was not diagnosed in service or within one year of service discharge; and, the Veteran's hypertension is not shown to be related to his active service or a service related disability.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by active military service, and service incurrence or aggravation of arthritis may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Hypertension was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, or chronically aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letter dated in September 2005 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Notice of the criteria for establishing secondary service connection was sent in October 2011.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The matter was then readjudicated as recently as April 2012.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service treatment records and post-service treatment records with the claims file.  Statements from the Veteran were also considered.  No outstanding evidence has been identified that has not otherwise been obtained.

The Board acknowledges the Veteran's statements that he received treatment at the Georgia Baptist Hospital for his back and that files regarding that treatment are not associated with the claims file.  The RO sent the Veteran releases to authorize VA to obtain these records and the Veteran failed to do so.  He also indicated he had no further information to provide.  The Court has also held that VA's 'duty to assist is not always a one-way street.'  Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).  If a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

In compliance with the October 2011 remand directives the Veteran underwent a VA examination in November 2011 and an opinion was provided in January 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the requested examination was conducted by a competent clinician who considered the Veteran's claims file and medical history in the reports and provided pertinent information to include an etiological opinion, complete with rationale, the Board finds that such examination and opinion are adequate to adjudicate the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board is satisfied there was substantial compliance with its October 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 11, 146-47 (1999).

The Veteran was provided an opportunity to set forth his contentions during a hearing, which he declined.

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis and hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis and hypertension are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.



Back Disorder

The Veteran claims that his current back disorder is related to an automobile accident sustained in service when the "truck [he] was in ran into a big gully and [he] bounced up and came down on [his] back on the Big OEM Tool Box."  After the incident, he states he broke a tooth and injured his back but was only provided treatment for his tooth.  

During his November 2011 VA examination, the Veteran was diagnosed with "DJD [degenerative joint disease] with herniated L4/5 disc."  Accordingly, the criteria for Shedden element (1) have been met. 

The Veteran's service treatment records are silent for complaints of back pain or back injury.  Additionally, despite the Veteran's contention that his tooth was pulled after the incident in Fort Hood, there is no record of a broken tooth in his service treatment records.  There is indication that he had several teeth pulled in service, but the stated reason is "nonrestorable caries", or tooth decay.  Additionally, while the Veteran provided names of individuals who were with him in the accident who have since passed away, there is simply no record of the accident or any contemporaneous complaints of back pain in the Veteran's claims file.  On his separation report of medical history from September 1968, the Veteran marked "no" to "have you ever had or have you now back trouble of any kind."  Further, on his separation examination, the examiner indicated that the Veteran's spine was "normal."  His denial of "recurrent back pain" on his separation report of medical history weighs against his current claim that he has had back trouble since service.    Thus, on its face, the Veteran has failed to provide sufficient evidence of in-service incurrence or aggravation of a disease or injury.

There is also no evidence that arthritis was manifested in the Veteran's first post-service year.  The Veteran stated he sought treatment for back pain in "February or March 1969" from Dr. W.F. but he did not provide a release for those records or state that he was diagnosed with arthritis at that time.  Also, the Veteran told the VA examiner that his 1970 treatment from Flander Chiropractic Clinic for "low back pain" was "OTC [over the counter] aspirin and Tylenol".  However, there is no indication of the Veteran's complaints at the time of treatment and there is no confirmed diagnosis of arthritis.  There is simply no objective medical evidence that would corroborate the purported history.  Accordingly, service connection on a presumptive basis is not warranted.  

The Veteran's post-service treatment records include a letter from J.F., a doctor of chiropractic, indicating that the Veteran received treatment from him "on or around 1970-1975" for "adjustments to his low back."  VA treatment records from February 2003 note that the Veteran had "degenerative disease of [the] lower thoracic spine primarily having anklosing hypertosis from T6 to T10." Current records show continued treatment for back pain.  However, the evidence does not show a causal relationship between the claimed disorder and any incident of active service, as will be discussed below.

Specifically, regarding direct service connection, the VA examiner opined that the Veteran's back disability was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The rationale was that a "direct blow to the back" from an automobile going off the road (as described by the Veteran) would have led to "local problems such as muscle trauma or a fracture."  The Veteran current disability was instead related to "disc herniation and DJD," which the examiner intimated were separate disabilities and/or disease processes.  Additionally, the examiner noted that there is "no evidence that he was being treated continuously for this problem after he left service."  The examiner also stated that the Veteran "worked as an automobile mechanic for 15 years" after service.  The above evidence in addition to the fact that there are no complaints of back pain in service led the examiner to conclude that the Veteran's back disorder was less likely than not incurred in or caused by service.     

The fact that Dr. J.F. reported that he treated the Veteran "on or around 1970-1975" for "adjustments to his low back" is not persuasive.  Dr. J.F. does not identify the disability in question.  He also did not provide any evidence that would corroborate this history nor did he provide an opinion that linked the Veteran's current back problems to his alleged in-service injury.  Further, the treatment that he allegedly provided would have still been over a year after the Veteran left service.  Put another way, this statement does not provide the requisite nexus opinion or persuasive evidence of continuity of symptomatology.

Consideration has been given to the Veteran's contention that his current low back disability is related to his alleged in service injury.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, degenerative disc and/or joint disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Degenerative disc and/or joint disease are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that radiological testing and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of back pain, there is no indication that the Veteran is competent to etiologically link these reported in-service symptoms or alleged back injury to his degenerative disc and/or joint disease that was diagnosed several years after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Indeed, regarding the etiology of the Veteran's back disorder, the 2012 VA medical opinion is clearly against the Veteran's claim.  The VA physician opined that the Veteran's current disability (diagnosed as DJD with herniated L4/5 disc) was not related to his military service, to include any motor vehicle accident.  There is no competent (medical) opinion of record to the contrary.  As such, service connection must be denied.

Hypertension

As the Veteran's back disorder is not service-connected, neither can the Veteran's hypertension be service-connected as secondary to his back condition.  There is simply no legal merit to this theory of entitlement.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  However, the Veteran also contends that his hypertension is directly related to service.

The November 2011 VA examiner stated that the Veteran "does not have hypertension" as evidenced by a blood pressure reading in October 2011 that was within normal limits.  Nevertheless, the Veteran's post service treatment records include documentation of treatment for hypertension, including medication.  He also has an ongoing diagnosis of hypertension throughout the pendency of this appeal.  Accordingly, the criteria for Shedden element (1) have been met.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (stating that a claimant may be granted service connection even though a disability resolves prior to adjudication of the claim). 

Nevertheless, the Veteran's service treatment records are absent for any finding of hypertension.  During his entrance examination in April 1966, his blood pressure was recorded as 122/74.  On his separation examination in September 1968, the Veteran's blood pressure was recorded as 130/66.  These readings are considered within normal limits.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013) (the term hypertension means that the diastolic blood pressure is predominately 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.)

The earliest medical evidence of record noting a diagnosis of hypertension is a July 2005 VA treatment note that also indicates he was prescribed preventative medication for hypertension in June 2005.  As this is greater than one year after service, presumptive service connection is not warranted.  

As stated above, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the diagnosis of hypertension is based on blood pressure readings and requires medical training and knowledge.  The Veteran is not shown to have the requisite training to provide the date of onset or the etiology of his hypertension.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

As such, there is no competent evidence to establish either that there was a diagnosis of hypertension in service or to suggest that the Veteran's hypertension is somehow related to service.  Accordingly, the preponderance of the evidence is against service connection for hypertension on a direct basis and the claim must be denied.  

In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a back disorder is denied.

Service connection for hypertension, to include as secondary to a back disorder, is denied. 


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


